DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dana LeMoine on October 19, 2021.

The application, in the instant specification, has been amended as follows: 

[0001] This application is a continuation of U.S. Patent Application Serial No. 16/240,100 filed January 4, 2019 (now U.S. Issued Patent No. 10,820,249), which is a continuation of U.S. Patent Application Serial No. 15/170,711 filed June 1, 2016 (now U.S. Issued Patent No. 10,182,387).  The contents of each of the foregoing are hereby incorporated by reference into this application as if set forth herein in full.

Terminal Disclaimer
The terminal disclaimer filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,182,387 and US Patent Number 10,820,249 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed over the prior arts, since the prior arts taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the following underlined limitation:
In claims 1, 13 and 19, "... determining a prediction according to the history of network connectivity that the first pathway will not be available to transmit an entirety of first data to the mobile communication device, the first pathway associated with transmission of a first portion of the first data; selecting, responsive to the prediction, an alternate first pathway of the available pathways according to the history of network connectivity, the alternate first pathway associated with transmission of a second portion of the first data; and directing transmission of the first portion of the first data to the mobile communication device from the first network via the first pathway and the second portion of the first data to the mobile communication device from the first network via the alternate first pathway” in combination with other limitations recited in the claims.
 Noted that the first closest prior art US 2007/0098162 A1 to Shin discloses a device (a contents generation device 100, Fig. 1 and paragraphs [29, 69, and 70]) and a (the contents generation device 100, Fig. 1 and paragraphs [29, 69, and 70], for performing a method, Fig. 3), comprising:
a processing system including a processor (processor, paragraph [69]); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations (the processor comprises a programmable logic unit for executing operations, paragraph [69]) comprising:
selecting a first pathway of the available pathways (selecting a communication path via network 80 for directing encrypted content to a terminal device 200, paragraphs [32, 47, 51]); and
directing transmission of a first portion of the first data to the mobile communication device from the first network via the first pathway (directing the encrypted content to the terminal device 200 via selected communication path of network 80, i.e. an internet network including a network that is easily accessible by the general public, during an interval of active connectivity with the network 80, paragraphs [47, 51]) and the second portion of the first data to the mobile communication device via the alternate first pathway (wherein an encrypted key(s) and/or rule(s) is received at the terminal device 200 via a communication path of network 90, i.e. a secure network, paragraphs [31-32, 51]).
However, Shin has failed to teach “monitoring communications between a mobile communication device and a first network via available pathways to generate a history of network connectivity associated with the mobile communication device” and selecting a first pathway of the available pathways “according to the history of network connectivity”. Thus, Shin has failed to teach the 

Noted that the second closest prior art US 2015/0038159 A1 to Fang et al. (hereafter refers as Fang) discloses a device (a computing device 700 for performing the method, paragraphs [97-98] and Fig. 7), comprising:
a processing system including a processor (processor 702, Fig. 7); and
a memory (a mass storage device 714, paragraph [99] and Fig. 7) that stores executable instructions that, when executed by the processor, facilitate performance of operations (that stores executable instructions 712 that when executed by the processor 702, enable performance of operations, paragraph [99]), comprising:
monitoring communications between a mobile communication device and a first network (an internet network including the free WiFi communication paths, paragraphs [37-38 and 52]) via the available pathways to generate a history of network connectivity associated with the mobile communication device (monitoring communications between a mobile terminal and the internet network via the plurality of available pathways, i.e. via a plurality of hotspots/network nodes, to generate the fingerprint data comprising a history of network connectivity of the mobile terminal with the network the internet network, paragraphs [37-38, 49-52, 57, 58]);
selecting a first pathway of the available pathways according to the history of network connectivity (selecting a suitable pathway/network node for the mobile terminal to access the internet network, from the list of available network nodes, Fig. 3, step s308 and paragraphs [54, 57-58]);
(transmitting data service, i.e. streaming service, to the mobile terminal via the selected network node, paragraphs [13, 37-38, 58], during a time when the mobile terminal is available to access the internet network, i.e. accessing free public WiFi, paragraphs [37-38, 58]).
However, Fang has failed to teach “predicting according to the history of network connectivity that the first pathway will not be available to transmit an entirety of first data to the mobile communication device”. Thus, Fang has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.


Noted that the third closest prior art US Patent 9,826,060 B1 to Johansson et al. (hereafter refers as Johansson) teaches determining a prediction according to the history of network connectivity (predicting time and location for a customer computing device 102 to access a network, col. 2, lines 40-50), directing transmission of first portion of the first data to the mobile communication device via a pathway (directing transmission of digital data including at least digital content to the customer computing device 102 via a pathway during a first time period, i.e. prior to specified time/release time, col. 2, lines 43-50, col. 5, lines 1-7, col. 8, lines 7-20, col. 15, lines 35-60), and directing transmission of the second portion of the first data to the mobile communication device (directing transmission of a second digital data including cryptographic key(s) and/or license(s) to the customer computing device, col. 3, lines 10-22, col. 5, lines 30- 42).
Therefore, Johansson has taught directing transmission of the first portion and second portion of the first data based on the prediction according to the history of the network connectivity. But however, Johansson has failed to teach predicting according to the history of network connectivity that the first pathway will not be available to transmit an entirety of first data to the mobile communication device. Thus, Johansson has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

Noted that the fourth closest prior art US 2004/0219909 A1 to Kennedy et al. (hereafter refers as Kennedy) discloses determining a prediction according to a network connectivity that a first pathway will not be available to transmit first data to a mobile communication device (predicting according to the route information that the first pathway/route will not be available to transmit first data to a destination node, paragraphs [24-26, 35-36, 50, 105, 224]), the first pathway associated with transmission of a first portion of the first data (an earlier part/portion is transmitted over an old route, paragraphs [224, 243]); selecting, responsive to the prediction, an alternate first pathway of the available pathways according to the network connectivity (selecting an new route based on the prediction, paragraphs [24-26, 35-36, 50, 105, 224]), the alternate first pathway associated with transmission of a second portion of the first data (transmitting another portion over the new route, paragraphs [224, 243]); and directing transmission of the first portion of the first data to the mobile (transmitting the earlier part/portion over the old route, paragraphs [224, 243]) and the second portion of the first data to the mobile communication device via the alternate first pathway (transmitting another portion over the new route, paragraphs [224, 243]).

In view of the foregoing, Shin, Fang, Johansson and Kennedy, when taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the underlined limitations when such limitations are incorporated with other limitations of the base claims as set forth above. Therefore, the base claims 1, 13 and 19 are allowed over the prior arts. The dependent claims 2-12, 14-18 and 20, which depended upon claims 1, 13 and 19, respectively, are also allowable over the prior arts for the reason of their dependency upon the allowable claims 1, 13 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0148319 A1 discloses transmitting a first portion of the first data to a mobile communicate device via a first pathway and transmitting a 
US 2008/0170536 A1 discloses verifying whether transmitting of the data has been completed, predicting a second location of a mobile device and transmitting a second portion of the data via a second route at the second location (see paragraphs [12, 13, 95, 122, 125]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        October 20, 2021